UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F S P E C I A L E D U C A T I O N AND REHABILITATIVE S E R V I C E S

SEP21 2001

Ms. Holly B. Nann
President
New York State SAFE
P.O. Box 192
Schuylerville, New York 12871
Dear Ms. Nann:

°

This is a response to your letter to former Assistant Secretary Judith E. Heumann, in which you
allege that the State of New York has failed to consider complaints filed by your advocacy
organization, Schools are for Everyone (SAFE), as required by the Individuals with Disabilities
Education Act (IDEA). Specifically, your letter requests clarification of regulations governing
the State complaint process, and whether a complaint that alleges that statistical data show
system-wide failures to provide children with disabilities a free appropriate public education
(FAPE) in the least restrictive environment (LRE) may constitute a basis for filing a complaint.
Set forth below is an explanation of the requirements for filing a complaint with a State
educational agency (SEA) and the obligations the State has in responding to a filed complaint.
With respect to filing a complaint, an SEA must consider a signed written complaint by an
organization or individual that includes a statement that a public agency has violated a
requirement of Part B of the IDEA. The complaint must include the facts on which the statement
is based. In addition, the complaint must allege a violation that occurred not more than one year
prior to the date that the complaint is received in accordance with the State's compliant
procedures unless a longer period is reasonable because the violation is continuing, or the
complainant is requesting compensatory services for a violation that occurred not more than
three years prior to the date the complaint is received. See 34 CFR §300.662. Further, each SEA
shall have a written complaint procedure for resolving any complaint, including a complaint filed
by an organization or individual from another State, including conducting an on-site
investigation if the SEA determines it necessary. See 34 CFR §§300.660-300.661. In other
words, an SEA is required to resolve any [emphasis added] complaint, but not necessarily
investigate, that meets the requirements of §300.662, including a systemic complaint alleging
that a public agency has failed to provide FAPE to a group of children with disabilities. Thus,
the SEA would be required to follow the State complaint procedures outlined in §300.661 as it
would any other case where a violation of Part B of the IDEA is alleged. However, although an
SEA is required to resolve any complaint that meets the requirements of §300.662, it may be that
the SEA's findings of fact and conclusions do not necessarily satisfy the complainant.
The IDEA regulations do not contain a mechanism for review of a State's decision when a
complainant is dissatisfied with the SEA's resolution of a complaint. Although we have no
specific knowledge of New York State law, we note that in a number of final State agency
actions, that action may be appealed under the State's administrative procedures law.

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202
Our mission is to erasure equal a c c e s s to education a n d to promote e d u c a t i o n a l excellence t h r o u g h o u t the Nation.

Page 2 - Ms. Holly B. Nann

It is our understanding that the State of New York uses data as a mechanism that may trigger
monitoring activities, including on-site visits, to local educational agencies (LEAs). The use of
data alone as a method of triggering closer scrutiny and monitoring is consistent with the Office
of Special Education Programs' views of State level monitoring triggered by performance or
outcome measures. In this type of monitoring system, local sites for further investigation may be
chosen based on appropriate key performance data indicators used by the State. For example,
one LEA's data that indicate a lower percentage of children with disabilities that receive some or
all of their education in settings other than the regular education classroom as compared to other
LEAs in the same State, may be a consideration for additional monitoring activities. Such data,
however, does not in itself constitute a violation of Part B of the IDEA.
Further, because of the time limits for filing a complaint mentioned above, if data are used as the
basis for a complaint to the SEA, then the results of that data used must be not more than three
years prior to the date the complaint is received by the SEA (see 34 CFR §300.662).
We hope this information is helpful to you. If you have additional questions about this matter,
you may call Dr. JoLeta Reynolds or Mr. Troy Justesen of the OSEP at (202) 205-5507 or
(202) 205-9053, respectively.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs

Attachments: Complaint Resolution Procedures Memos
cc:

Mr. Lawrence C. Gloeckler
New York State Education Department

